DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claims 1-8 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuma et al. (US 2019/0315255) (“Onuma”).  Onuma discloses a load support apparatus for a lumbar support assembly, the apparatus comprising: a main support unit including a main plate (fig. 3: 10) formed in the shape of a plate, a concave portion formed by one portion of the main plate protruding backward, with a groove being formed in front of the concave portion (figs. 5 and 8: 12r is a concave portion with a groove 13 formed in front), and a rib (fig. 8: 16) portion formed by protruding from the main plate toward the groove (paragraph 0111) or backward from the main plate.
As concerns claim 2, Onuma discloses an assembly wire unit including a wire (fig. 4: 20) connected to the main plate in a state where opposite end portions of the wire are spaced apart in opposite directions, extend downward, and are arranged on opposite sides of the rib portion.
As concerns claim 3, Onuma discloses wherein the wire is inserted into the main plate and surrounds the rib portion in a state where the opposite end portions of the wire pass through the main plate for extension, extend at a predetermined angle toward each other, and are connected to each other in the shape of a channel (fig. 4 the wire 20 extends at similar angles and connects at the bottom in similar shape to that of the present invention forming a U, which Examiner interprets to be the “shape of a channel” described by Applicant).
As concerns claim 4, Onuma discloses a seat back combination unit (figs. 2, 4: 5) protruding backward in the shape of a hook from a lower surface of the main plate and combined with a seat back frame (it combines with lower frame 4).
As concerns claim 5, Onuma discloses an auxiliary support unit in the shape of a plate formed on top of the main support unit (11U or 12b may be considered the auxiliary support unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Kawai (US 2016/052581).  Onuma does not teach wherein the main support unit comprises: a front-side assembling hook formed by one portion of the main plate protruding forward in the shape of a hook.  However, Kawai teaches a seat back main support unit (fig. 4: 30) having a front-side assembling protrusion (fig. 4: 33a, 33b) for securing element 34 to the front of the main support unit.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify Onuma using the teaching of Kawai providing a front-side assembling protrusion in order to secure an element to the forward facing portion of the main support unit.  The protrusion being the shape of a hook is considered a matter of design choice which would provide a known alternative to the protrusion and claws (33a,b) having predictable result of attaching the front element (See MPEP 2144.04(IV)(B)). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Ruez et al. (WO 2019/042588) (“Ruez”).  Onuma does not teach a fastening and joining portion formed by one portion of the main support unit protruding backward, with an assembly hole being formed in the fastening and joining portion in a manner that passes through a center portion thereof.  However, Ruez teaches a seatback main support plate having a fastening and joining portion (fig. 7: 126) formed by one portion of the main support unit protruding backward, with an assembly hole being formed in the fastening and joining portion in a manner that passes through a center portion thereof.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the main plate of Onuma to include a fastening and joining portion with an assembly hole in order to provide an attachment for additional comfort members.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Kim et al. (CN 102476600) (“Kim”).  Onuma does not teach wherein the main support unit comprises: a traverse or longitudinal tube joining hook formed by adjacent portions of the main support unit protruding backward and extending at a predetermined angle toward each other.  However, Kim teaches a lumbar support having a main plate support with a traverse or longitudinal tube joining hook formed by adjacent portions of the main support unit protruding backward and extending at a predetermined angle toward each other (fig. 4B: 290).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the main plate of Onuma to include a traverse tube joining hook in order to attach a spring or additional support element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636